         Case 1:21-cv-01555-PEC Document 10 Filed 07/23/21 Page 1 of 5




          In the United States Court of Federal Claims
                                       No. 21-1555C

                                    (Filed: July 23, 2021)

                                  NOT FOR PUBLICATION

                                            )
IRA JEROME ROSS,                            )
                                            )
                     Plaintiff,             )
                                            ) Pro Se Complaint; Lack of
v.                                          ) Jurisdiction; Transfer;
                                            ) Anti-Filing Injunction.
THE UNITED STATES,                          )
                                            )
                     Defendant.             )
                                            )

                                          ORDER

        On July 6, 2021, pro se plaintiff, who is incarcerated at the Allen Correctional
Center in Kinder, Louisiana, filed a complaint and memorandum in support of his
complaint in this court. See ECF No. 1 (complaint), ECF No. 1-1 (memorandum). For
the following reasons, the court lacks jurisdiction to consider the merits of plaintiff’s
case, but will transfer the case to a court of competent jurisdiction.

I.     Background

       In his complaint, plaintiff alleges that defendant

       violated his Equal Protection rights under the 14th Amendment of the United
       States Constitution and 42 U.S.C. § 1981 when after writing U.S. Attorney
       General William Barr at the U.S. Department of Justice [(DOJ)] and the
       Federal Bureau of Investigations [(FBI)] between the years 2019 and 2021
       about investigating and filing criminal charges in-violation of Title 18
       (U.S.C.) Crimes and Criminal Procedure the Attorney General and both . . .
       the DOJ and FBI failed to perform their official and statutory duty under
       federal law.

ECF No. 1 at 2; see also ECF No. 1-1 at 2. Plaintiff requests that the court “[p]rovide any
prospective relief and a declaratory judgment; an order for the DOJ and FBI to
         Case 1:21-cv-01555-PEC Document 10 Filed 07/23/21 Page 2 of 5




investigate and make arrest employees of the Amazon Corporation.” ECF No. 1 at 3; see
also ECF No. 1-1 at 5.

        Including this case, plaintiff has filed a total of seven suits in this court, four of
which have been dismissed for failure to prosecute for nonpayment of the court’s filing
fees. See Ross v. United States, Case No. 18-79 (dismissed for failure to prosecute);
Ross v. United States, Case No. 19-1175C (dismissed for failure to prosecute and three
strikes bar issued under 28 U.S.C. § 1915(g)); Ross v. United States, Case No. 20-410C
(dismissed for failure to prosecute); Ross v. United States, Case No. 20-1306C
(dismissed for failure to prosecute). Two of the seven cases remain pending in this court.
See Ross v. United States, Case No. 21-1347C (RCFC 12(b)(1) motion to dismiss for
lack of subject matter pending); Ross v. United States, Case No. 21-1460C (answer due
August 9, 2021).

II.    Legal Standards

       The court acknowledges that pro se plaintiffs are not expected to frame issues with
the precision of a common law pleading. Roche v. USPS, 828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiff’s complaint has been reviewed carefully to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

        “A court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court’s jurisdiction. 28
U.S.C. § 1491. That statute “confers jurisdiction upon the Court of Federal Claims over
the specified categories of actions brought against the United States.” Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc) (citations omitted). These include
“claims for money damages against the United States ‘founded either upon the
Constitution, any Act of Congress or any regulation of an executive department, or upon
any express or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.’” Id. (quoting 28 U.S.C. § 1491(a)(1)).

III.   Analysis

       A.     Lack of Jurisdiction

        In his complaint, plaintiff alleges that the DOJ and the FBI violated his equal
protection rights. See ECF 1 at 2. This court lacks jurisdiction to consider this case
because violations of constitutional rights that are not money-mandating, such as the right
to equal protection, do not fall within this court’s jurisdiction. See Spain v. United
States, 277 F. App’x 988, 989 (Fed. Cir. 2008).

        To the extent that plaintiff means to allege claims against individual federal
officials, this court also lacks jurisdiction to consider such claims. “The Tucker Act

                                              2
         Case 1:21-cv-01555-PEC Document 10 Filed 07/23/21 Page 3 of 5




grants the Court of Federal Claims jurisdiction over suits against the United States, not
against individual federal officials.” Brown v. United States, 105 F.3d 621, 624 (Fed.
Cir. 1997). Indeed, allegations of “wrongful conduct by governmental officials in their
official capacity are tort claims over which the United States Court of Federal Claims
does not have jurisdiction.” Sindram v. United States, 67 Fed. Cl. 788, 792 (2005) (citing
28 U.S.C. § 1346(b)).

        For these reasons, the court is without jurisdiction to consider the merits of
plaintiff’s case.

       B.     Transfer

      Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with jurisdiction is in the interests of justice:

       [w]henever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want of jurisdiction, the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . . . in which the action
       or appeal could have been brought at the time it was filed or noticed . . .

28 U.S.C. § 1631. “Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in
the court receiving the transfer; and (3) the transfer is in the interests of justice.” Brown
v. United States, 74 Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. § 1631).”

        The court has already addressed the first requirement for transfer, finding that it
lacks jurisdiction. With regard to the second requirement, the court finds that because
plaintiff resides within the boundaries of the Western District of Louisiana, he could
have filed this case in the United States District Court for the Western District of
Louisiana. See 28 U.S.C. § 1391(b)(1).

        As to the final requirement, the court finds that transferring this case would serve
the interests of justice. “The phrase ‘if it is in the interest of justice’ relates to claims
which are nonfrivolous and as such should be decided on the merits.” Galloway Farms,
Inc. v. United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (citing Zinger Constr. Co. v.
United States, 753 F.2d 1053, 1055 (Fed. Cir. 1985)). The decision to transfer “rests
within the sound discretion of the transferor court, and the court may decline to transfer
the case ‘[i]f such transfer would nevertheless be futile given the weakness of plaintiff’s
case on the merits.’” Spencer v. United States, 98 Fed. Cl. 349, 359 (2011) (quoting
Faulkner v. United States, 43 Fed. Cl. 54, 56 (1999)).

       It is not clear from the face of the complaint whether plaintiff’s claim has any
merit. Because this court lacks the jurisdiction to consider the merits in this case,
however, the appropriate tribunal to make that determination is the United States District
                                                 3
         Case 1:21-cv-01555-PEC Document 10 Filed 07/23/21 Page 4 of 5




Court for the Western District of Louisiana. Based on available information, while
plaintiff has filed a number of cases before the District Court for the Western District of
Louisiana, it does not appear that plaintiff has previously raised the issues in the instant
complaint in that court. See, e.g., Ross v. La. Dep’t of Corr., 1:15-cv-1943 (filed Jun. 18,
2015) ; Ross v. La. Dep’t of Corr., 5:16-cv-327 (filed Mar. 7, 2016), Ross v. McCain,
5:17-cv-56 (filed Jan. 13, 2017); Ross v. Louisiana, 5:17-cv-1058 (filed Aug. 18, 2017);
Ross v. Warner Bros. Pictures Co., 1:17-cv-1130 (filed Sept. 6, 2017); Ross v. Louisiana,
5:17-cv-1540 (filed Nov. 21, 2017); Ross v. Louisiana, 5:18-cv-117 (filed Jan. 30, 2018);
Ross v. Cooley, 5:19-cv-5 (filed Jan. 2, 2019); Crawford v. LeBlanc, 1:19-cv-403 (filed
Sept. 5, 2018, listing Ira Jerome Ross as a plaintiff); Ross v. LeBlanc, 1:19-cv-436 (filed
Sept. 5, 2018); Ross v. U.S. Comm’r Soc. Sec., 2:19-cv-853 (filed July 7, 2019); Ross v.
La. Dep’t of Corr., 2:19-cv-919 (filed Jun. 5, 2019); Ross v. Louisiana, 2:20-cv-500 (filed
Apr. 20, 2020); Ross v. U.S. Postal Serv., 2:21-cv-1386 (filed May 19, 2021). As such,
allowing the district court to make a determination on the merits as presented in
plaintiff’s complaint is appropriate.

IV.    Conclusion

       Accordingly, for the foregoing reasons:

       (1)    The clerk’s office is directed to TRANSFER this case to the United States
              District Court for the Western District of Louisiana;

       (2)    The clerk’s office is further directed to RETURN any future filings not in
              compliance with this court’s rules to plaintiff, UNFILED, without further
              order of the court;

       (3)    Because plaintiff has repetitively filed complaints which needlessly
              consume the resources of the court, the court hereby ENTERS the
              following anti-filing injunction:

                     Ira Jerome Ross is immediately ENJOINED from filing any
                     new complaints with this Court without first obtaining leave
                     from the Chief Judge of the United States Court of Federal
                     Claims to do so. Any motion for leave to file must include as an
                     attachment a full complaint that meets all of the requirements
                     of RCFC 8; in particular the complaint must identify the source
                     of law supporting this court’s jurisdiction over the claims
                     asserted.

              Thus, the clerk’s office is directed to REJECT all future complaints from
              Ira Jerome Ross unless filed by leave of the Chief Judge.

       IT IS SO ORDERED.


                                             4
Case 1:21-cv-01555-PEC Document 10 Filed 07/23/21 Page 5 of 5




                                 s/Patricia E. Campbell-Smith
                                 PATRICIA E. CAMPBELL-SMITH
                                 Judge




                             5
